Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-20 have been added as new claims. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a system (i.e. machine) and claims 11-20 recite a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1 and 11 recite the limitations of accessing shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country; assigning a previously registered customs broker to the internationally shipped item based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a customs agency of the country relative to one or more other previously registered customs brokers clearing internationally shipped items through the customs agency of the country; automatically, without user intervention, and responsive to assigning the previously registered customs broker, notifying the previously registered customs broker, the carrier, and a shipper that the previously registered customs broker is handling clearing the international shipment through the customs agency of the country; monitoring a customs feed; identifying an import fees due amount corresponding to the internationally shipped item in the electronic customs feed; sending the import fees due amount to the shipper; receiving an indication of import fees payment; 2Attorney Docket No. KLRE-00202sending a payment received notification to the carrier; and receiving a delivery notification that the internationally shipped item was delivered to the recipient subsequent to sending the payment received notification. The limitations amount to clearing internationally shipped items through government customs agencies and correspond to certain methods of organizing human activity (commercial interactions, e.g. business relations, and managing personal interactions), i.e. assigning a previously registered customs broker to the internationally shipped item; notifying the previously registered customs broker, the carrier, and a shipper that the previously registered customs broker is handling clearing the international shipment through the customs agency of the country, etc. The claim limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. accessing shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country; assigning a previously registered customs broker to the internationally shipped item based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a customs agency of the country relative to one or more other previously registered customs brokers clearing internationally shipped items through the customs agency of the country; monitoring a customs feed; identifying an import fees due amount corresponding to the internationally shipped item in the electronic customs feed. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processor, system memory coupled to the processor (claim 1), a payment link and various electronic notifications. The additional elements of the processor and memory are computer components recited at a high-level of generality performing the above-mentioned limitations. Further, the payment link and electronic notifications amount to generally linking the judicial exception to a particular field of use or technological environment. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 6 and 16 recite the limitation that the monitoring of an electronic customs feed comprise instructions configured to monitor a customs feed. The claim recites additional limitations that are further directed to the abstract idea analyzed above. The claim further recites that the monitoring is in the additional element of an Electronic Data Interchange (EDI). The EDI amounts to generally linking the judicial exception to a particular field of use, as well as “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 5, 7-10, 15, and 17-20 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, claims  5, 7-10, 15, and 17-20 are also rejected under 35 U.S.C. 101.
Claims 2-4 and 12-14 are not rejected under 35 U.S.C. 101 and are patent eligible. 

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 10, and 15 of U.S. Patent No. 11,348,055. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 7 of U.S. Patent No. 11,348,055 anticipates claims 1-5 and 11-15 of the patent application that is the subject of this Office Action. 
Claim 2 of U.S. Patent No. 11,348,055 anticipates claims 6 and 16 of the patent application that is the subject of this Office Action. 
Claims 3 and 10 of U.S. Patent No. 11,348,055 anticipates claims 7 and 17 of the patent application that is the subject of this Office Action. 
Claim 15 of U.S. Patent No. 11,348,055 anticipates claims 9 and 19 of the patent application that is the subject of this Office Action. 
Claims 8, 10, 18, and 20 are not anticipated by U.S. Patent No. 11,348,055, but are rejected due to their dependency on claims 1 and 11.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claim 1-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and/or file a terminal disclaimer to overcome the Double Patenting rejection, set forth in this Office action.
The closest patent application prior art reference found is Black (2012/0123921) which discloses a system and method for a brokerage operations support system to facilitate international shipping of goods into a country. Black does not disclose the amended limitations of  assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the customs agency of the country. Examiner would have to further modify the secondary reference of Nour (2016/0125423) which discloses a broker management system in which the broker may be chosen from a drop-down list of brokers, but does not disclose a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the customs agency of the country. Further modification of these references would be to rely on improper hindsight reasoning to combine the reference, and further, patent or patent application prior art reference was found to disclose the amended limitations.
The closest non-patent literature prior art reference found was “My Customs Broker Handles That” (Don Luther, 11/09/2016), which generally discloses how effective or ineffective brokers may be, and how much a customer should rely on the broker, but does not disclose the limitations of assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, and a broker effectiveness score corresponding to the previously registered customs broker, and indicating the historical effectiveness of the previously registered customs broker clearing internationally shipped items through a customs agency of the country relative to one or more other previously registered customs brokers Page 2 of 16clearing internationally shipped items through the customs agency of the country.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628